t c summary opinion united_states tax_court jorge maliabo balumba petitioner v commissioner of internal revenue respondent docket no 5501-06s filed date jorge maliabo balumba pro_se roger w bracken for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to deductions for dependency_exemptions whether petitioner is entitled to a child_tax_credit whether petitioner qualifies as a head_of_household and whether petitioner is entitled to an earned_income_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in silver spring maryland from january through date petitioner lived in gaithersburg maryland with his mother his aunt and six siblings petitioner worked during as did his mother his aunt and one of his sisters petitioner earned dollar_figure and his mother earned approximately dollar_figure the record does not disclose how much petitioner’s aunt or sister earned the four family members who worked each contributed toward the family’s monthly expenses such as food clothing mortgage and utility costs on or about date petitioner moved to washington d c petitioner rented a room with his girlfriend hafiza olatunde and continued to live there until sometime in petitioner’s mother aunt and siblings remained in gaithersburg during this time petitioner filed his federal_income_tax return as a head_of_household he also claimed deductions for dependency_exemptions child tax_credits and an earned_income_credit with respect to two of his sisters fm and mm respondent issued petitioner a notice_of_deficiency in date denying the claimed deductions and credits respondent also changed petitioner’s filing_status to single discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate the court uses only the minor children’s initials items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof i deductions for dependency_exemptions a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not qualify as a dependent for a claimed dependent to satisfy the support_test a taxpayer generally must provide more than half of the claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 the taxpayer must initially demonstrate by competent evidence the total amount of the support furnished by all sources for the taxable_year at issue 56_tc_512 cotton v commissioner tcmemo_2000_333 if the total amount of support is not established then it is generally not possible to conclude that the taxpayer provided more than half of the support to the claimed dependent blanco v commissioner supra pincite- cotton v commissioner supra support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs petitioner credibly testified that he contributed money toward his family’s expenses petitioner failed however to establish the total amount of support that fm and mm received in or the amount of support that he provided accordingly petitioner has not demonstrated that he provided more than half of fm’s or mm’s support see blanco v commissioner supra pincite petitioner contends that he and his mother agreed that petitioner would be financially responsible for fm and mm petitioner therefore believes he should be able to claim fm and mm as dependents although it is not entirely clear petitioner may be arguing that there was a multiple_support_agreement with respect to fm and mm sec_152 provides sec_152 multiple support agreements --for purposes of subsection a over half of the support of an individual for a calendar_year shall be treated as received from the taxpayer if- no one person contributed over half of such support over half of such support was received from persons each of whom but for the fact that he did not contribute over half of such support would have been entitled to claim such individual as a dependent for a taxable_year beginning in such calendar_year the taxpayer contributed over percent of such support and each person described in paragraph other than the taxpayer who contributed over percent of such support files a written declaration in such manner and form as the secretary may by regulations prescribe that he will not claim such individual as a dependent for any taxable_year beginning in such calendar_year petitioner has failed to demonstrate that no one person contributed over half of the support for fm or mm in furthermore neither petitioner’s mother nor any other member of his family filed a written declaration allowing petitioner to claim fm or mm as a dependent accordingly we conclude there was no multiple_support_agreement with respect to fm or mm see sec_152 petitioner therefore is not entitled to the claimed deductions and respondent’s determination is sustained ii child tax_credits sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer the term qualifying_child means any individual if three requirements are met one of which is that the taxpayer be allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 because we conclude that petitioner is not entitled to a dependency_exemption deduction with respect to fm or mm they are not qualifying children and petitioner is not entitled to child tax_credits respondent’s determination is sustained iii head_of_household sec_1 imposes a special income_tax rate on a taxpayer filing as head_of_household to qualify as a head_of_household the taxpayer must inter alia maintain as his or her home a household that is the principal_place_of_abode for an individual who qualifies as the taxpayer’s dependent under sec_151 sec_2 toney v commissioner tcmemo_2004_165 because we conclude that neither fm nor mm qualifies as petitioner’s dependent under sec_151 he is not entitled to head-of-household filing_status respondent’s determination is sustained iv earned_income_credit subject_to limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 to satisfy the residency test the individual must have the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year sec_32 as mentioned above petitioner resided with ms olatunde in washington d c for the last months of accordingly petitioner’s residence was not fm’s or mm’s principal_place_of_abode for more than one-half of the taxable_year petitioner therefore is not entitled to an earned_income_credit and respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
